Citation Nr: 0711521	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  98-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1957 until 
December 1959 and from April 1962 until April 1980.  The 
appellant is the veteran's widow.  This appeal arises from a 
December 1997 rating decision by the Oakland, California 
Regional Office (RO) of the Department of Veterans Affairs.   


FINDINGS OF FACT

1.  The veteran died in June 1990, at the age of 55 years.  

2.  The death certificate lists his immediate cause of death 
as cardiopulmonary arrest due to candida sepsis due to 
esophago-gastric cancer.  The death certificate also listed 
hypercholesterolemia as a significant condition contributing 
to death but not related to the cause of death.  
 
3.  At the time of the veteran's death, he was service 
connected for bilateral hearing loss evaluated as 
noncompensable.

4.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 
1112, 1116, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Cause of Death

The appellant claims that the veteran's death was due to his 
military service, to include his exposure to Agent Orange.  
The veteran died in June 1990, at the age of 55.  The death 
certificate lists his immediate cause of death as 
cardiopulmonary arrest due to candida sepsis due to esophago-
gastric cancer.  The death certificate also listed 
hypercholesterolemia as a significant condition contributing 
to death but not related to the cause of death.  At the time 
of the veteran's death, service connection was in effect for 
bilateral hearing loss evaluated as noncompensable.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred or aggravated 
in service either caused or contributed substantially or 
materially to cause death.  For a service connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In December 2003, the Board noted that cardiac irregularities 
were identified in service based on cholesterol readings and, 
therefore, remanded the issue for a medical opinion.

In October 2006, a cardiologist reviewed the claim's file and 
noted that, in May 1990, the veteran was admitted to Oakland 
Naval Hospital with dysphagia and was subsequently diagnosed 
with esophageal adenocarcinoma.  The veteran did undergo 
surgery but later died in June 1990.  The cardiologist noted 
that in 1976, while in service, the veteran had an elevated 
cholesterol of 357, and therefore, it was as likely as not 
that hypercholesterolemia had its onset in service.

The cardiologist added that the fundamental cause of death 
was inoperable metasatic adenocarcinoma of the stomach and 
that the veteran died from complications after palliative 
surgery, particularly fungal pericarditis, and later 
cardiopulmonary arrest.  He added that hypercholesterolemia 
was a predisposing factor to coronary artery disease which 
can then cause a heart attack and death.  However, the 
veteran did not have a medical history of coronary artery 
disease.  The cardiologist noted that cardiology and medical 
consultants found no evidence of coronary artery disease and 
cleared the veteran for surgery and that he also had a normal 
nuclear test of ventricular function.  The veteran's exercise 
stress test found poor exercise tolerance but no 
electrocardiogram changes, chest pain, or arrhythmia.  The 
veteran did not have a myocardial infarction in the week 
after the initial surgery.  He did have a myocardial 
infarction after the second pericardial operation, but the 
cardiologist stated that was as likely as not caused by the 
operation itself along with the operative complications.  The 
cardiologist concluded that the notation of 
hypercholesterolemia on the death certificate was 
inexplicable.

The cardiologist was also asked to comment on any cardiac 
irregularities identified in service and their relation to 
the veteran's death.  He noted that a right bundle branch 
block plus left axis deviation was present during service.  
However, that abnormality was not a likely, immediate, 
related, or underlying cause of death.  The cardiologist 
concluded that he did not find any service related conditions 
that contributed to the veteran's death.  Absent evidence to 
the contrary, the Board is not in a position to question this 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 
     
As previously stated, the appellant also asserts that her 
husband's death may have resulted from Agent Orange exposure 
during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e), as to veterans who served in 
Vietnam during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  According to the veteran's 
service records, he served in the Republic of Vietnam during 
the Vietnam Era; therefore, his exposure to toxic herbicides 
is conceded.  See 38 U.S.C.A. §§ 1116, 1154.  However, the 
Board notes that neither heart conditions nor esophago-
gastric cancer are included in the list of diseases 
associated with exposure to certain herbicide agents.  See 38 
C.F.R. § 3.309(e).  The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
disability for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. 
Reg. 57586-57589 (1996).  Additionally, gastrointestinal 
diseases and tumors have been shown to be unrelated to 
herbicide exposure.  See 68 Fed. Reg. 27,630 (2003).  
Therefore, service connection for the veteran's heart 
conditions or esophago-gastric cancer may not be presumed 
based on an association with herbicide exposure.  

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's death was due to 
his active military service.  Although the Board is 
sympathetic to the appellant on the loss of her husband, and 
grateful for his service to this nation, the preponderance of 
the evidence is against a favorable decision for her claim.  
The Board has considered the doctrine of the benefit of the 
doubt, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but it 
does not find that the evidence is of such approximate 
balance as to warrant its application. 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the Appellant (Apr. 2003, Apr. 2004, Sept. 2006).  As 
such, VA fulfilled its notification duties.  

In this case, the initial AOJ decision was made prior to the 
appellant having been fully informed of the VCAA.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  The 
appellant has been provided the appropriate notice and 
assistance prior to the claim being adjudicated by the Board 
and prior to the last final adjudication by the RO.  She has 
been told what she must show, and there is no indication of 
prejudice to the appellant based on the timing of the notice.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date are of no consequence.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to appellants are to be avoided).  
Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, a VA opinion was sought in this appeal.  Hence, 
VA has fulfilled its duty to assist the appellant in the 
development of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


